DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
In response to final Office action dated 05/11/2022 (“05-11-22 FOA”), Applicant filed remarks and terminal disclaimer in reply dated 07/11/2022 (“07-11-22 Reply”). 
Terminal Disclaimer
The terminal disclaimer filed in the 07-11-22 Reply disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,928,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s terminal disclaimer filed in the 07-11-22 Reply has overcome the non-statutory double patenting rejection as set forth under line item number 1 of the 05-11-22 FOA. 
All other rejections were overcome by Applicant’s reply dated 02 May 2022 to the non-final Office action dated 02/01/2022.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
20 July, 2022
/John P. Dulka/Primary Examiner, Art Unit 2895